DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12/15/20 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

New rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114 and 151-158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims comprise limitations directed to “effective amount of L-carnitine” it is unclear 

Maintained Rejections
Rejection of claims 114 and 151-158 under 35 USC 103 over Seeram in view of Cavazza is maintained.  The text of the rejection of record is repeated below followed by a reply to applicants’ remarks.
 
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 114 and 151-158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeram et al (US 2009/0326057) in view of Cavazza et al (W02000/06134).
Seeram et al teaches administration of urolithin A composition treats the occurrence of neoplastic disease (see [0033-0035]). Seeram et al also teaches ellagitannin metabolites, such as urolithin A, are available for oral administration (see [0038]).

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to combine urolithin A and L-carnitine into a single pharmaceutical composition for the following reasons. Both urolithin A and L-carnitine are known in the art to be individually used for the treatment of cancer. In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose. Likewise, Applicant is reminded of In re Kerkhoven, which affirmed that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....the idea of combining them flows logically from their having been individually taught in the prior art". In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would achieve the predictable result of composition that can be used for the treatment of cancer by combining urolithin A and L-carnitine. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claims 157-158, Seeram et al teaches the composition can be administered as a capsule or tablet (see [0039] and [0041]).
Regarding limitations directed to the combination being effective in increasing autophagy in a mammal.  Since the combination of Seeram and Cavazza produces the instantly claimed composition, said composition is inherently effective in increasing autophagy.  Inherency is based on composition derived from prior art having the same components as the instantly claimed composition.  Applicants can overcome this by showing that the combination of urolithin A at 70mg as taught by Seeram and L-carnitine as taught by Cavazza is not effective in increasing autophagy in a mammal. (See MPEP 2112 A)
REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for 35 U.S.C. 102.” In re Best,562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103rejection is appropriate for these types of claims as well as for composition claims.


Reply to applicants’ remarks
Applicants’ remarks filed on 12/15/20 have been carefully considered and found to be unpersuasive in overcoming the rejection of record.
Applicants’ arguments are directed to neither Seeram nor Cavazza teaching increasing autophagy as a result of administering ulolithin A or L-carnitine.  However, the instant claims are not directed to a method of treatment but rather to a composition of the two components.  The rejection of record argues that it would be obvious to combine components into a single composition, thereby resulting in the instantly claimed composition.  The properties of the resulting composition are inherently the same as those of the instantly claimed composition.

Conclusion
Claims 114 and 151-158 are pending
Claims 114 and 151-158 are rejected

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628